Citation Nr: 1403856	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-49 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION


The Veteran had active service from July 1955 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Phoenix, Arizona.  In that decision, the RO denied a claim of service connection for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A December 1962 record in the service treatment records indicates the possibility of outstanding reserve or re-enlistment records.  Also, service personnel records should be associated with the file if available.  An updated medical opinion is requested.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)  

1. Take any action necessary to determine if any service records are outstanding, to include contacting the Veteran to ask him if he had any reserve service or if he re-applied to enlist in military service.  

2. Request service personnel records for the Veteran.  If they are unavailable, notify the Veteran and document this fact in the file.  See 38 C.F.R. § 3.159(e) (2012).

3. After the above development is completed, send the file for a VA opinion based on all evidence of record.  The examiner should review the file, and note the December 1962 record where the Veteran denied having any hearing loss, and any other pertinent records that are added to the file.  The examiner should state if it is as least as likely as not that the currently diagnosed bilateral hearing loss is related to service.  

The examiner must provide a reason for any opinions regarding the nexus between the current disability and service.  

4. Readjudicate the claim.  If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental SSOC.  The SSOC should reflect that all records have been reviewed.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

